Citation Nr: 0626858	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-37 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Entitlement to service connection for residuals, right 
ankle sprain.

2.  Entitlement to service connection for systolic murmur, 
pulmonary area.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lumbar strain with herniated L4-5.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  April 2003 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for lumbar strain with herniated L4-5 and service 
connection for systolic murmur, pulmonary area, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

Although the veteran's application to reopen his claim of 
service connection for lumbar strain is being remanded, the 
Board observes that through his representative, he challenges 
the RO's April 2003 determination of the requirement that he 
submit new and material evidence to reopen a claim of service 
connection for lumbar strain with herniated L4-5, which has 
been denied by letter dated on August 25, 1995.  Relying on 
the decision of the U.S. Court of Appeals for Veterans Claims 
in Anderson v. Principi, 18 Vet. App. 371 (2004), the veteran 
contends that a communication received by the RO on August 
23, 1996, constituted a valid notice of disagreement to the 
denial of service connection for a back disorder, denied by 
letter dated on August 25, 1995.

The procedural and factual scenario in this matter is 
different than was present in Anderson. There, the Court held 
that read liberally, certain language in a veteran's 
correspondence following an award of service connection, 
pertaining to the assigned effective date for the award, 
constituted a notice of disagreement.  Where no subsequent 
action had been undertaken by the RO as to the communication, 
the Court held that the RO failed to issue a Statement of the 
Case in the matter because appellate review had been 
triggered.

Here, and unlike the factual scenario in Anderson where no 
there was no subsequent action by the RO, the record here 
contains an October 1997 letter from the RO to the veteran, 
apprising him that the August 1995 decision had then been 
confirmed because he did not submit new and material 
evidence.  The veteran filed no correspondence within one 
year, as to the October 1997 determination of the need to 
submit new and material evidence.  Thus, absent clear and 
unmistakable error in the October 1997 decision finding the 
veteran was required to submit new and material evidence, the 
Board presently has no jurisdiction to review the merits of 
the veteran's contention that he submitted a valid notice of 
disagreement as to the August 1995 decision.

The veteran is therefore advised that if he desires to submit 
a claim that clear and unmistakable error is present in the 
October 1997 determination of the need to submit new and 
material evidence, he should do so with the RO.



FINDING OF FACT

The record contains no objective medical evidence of current 
residuals, right ankle sprain.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
residuals, right ankle sprain, are not met.  38 U.S.C.A. §§ 
1110, 1111, 1112, 1153, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA must apprise the veteran of the evidence needed to 
substantiate a claim for benefits, and further allocate the 
responsibility for obtaining such evidence.  Additionally, VA 
must advise the veteran to submit any evidence that pertains 
to a claim.  The law further provides that VA will make 
reasonable efforts to assist a veteran in obtaining the 
evidence necessary to substantiate a claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (2002).  
Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

By letters dated June 2002, December 2002, and January 2004, 
the RO fully provided notice of elements of the evidence 
required to substantiate a claim for service connection for 
residuals, right ankle sprain.  Subsequent to the VA's 
advisement to the veteran of what evidence would substantiate 
this claim, the allocation of responsibility for obtaining 
such evidence, and advising the veteran that he should submit 
all relevant evidence, de novo review of the claim was 
accomplished in September 2004, and a Statement of the Case 
("SOC") was issued.

The rating decision on appeal, the September 2004 SOC, and 
the November 2004 Supplemental Statement of the Case 
("SSOC") provided the veteran with specific information as 
to why the claim was being denied and of the evidence that 
was lacking.  The September 2004 SOC and the November 2004 
SSOC supplied the veteran with the complete text of 38 C.F.R. 
§ 3.159(b)(1), concerning the need for the veteran to provide 
any evidence pertaining to the claim.    

In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the veteran.  However, what 
the law seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of proper notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA requested 
that the veteran either submit his available private medical 
records or authorize VA to obtain those records on his 
behalf.  The veteran submitted some of his private medical 
records and authorized VA to obtain others.  VA attempted to 
obtain private medical records from the Social Security 
Administration and Clayton General Hospital in Riverdale, 
Georgia for the veteran, but both indicated they had no 
records for the veteran.  VA obtained the veteran's VA 
medical records up to October 2001 and service medical 
records (SMRs).  All of these records were reviewed by the 
RO.

In July 2004, the veteran indicated that he had no further 
evidence to submit in support of his claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  A VA general 
medical examination was conducted in January 2003.

The Board finds that VA has done everything reasonably 
possible to assist the veteran, the veteran has not 
identified any further evidence to support his claim, and the 
record is ready for appellate review.



Analysis of the Claim

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.306.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim, or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran argues that he sustained a right ankle injury on 
active military service that currently causes occasional pain 
in his ankle if he does prolonged walking or standing.  
However, because the medical evidence of record contains no 
evidence of current residuals, right ankle sprain, a grant of 
service connection for this condition is not appropriate.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)  (holding 
that absent proof of a present disability, there can be no 
valid claim). 

SMRs indicate that the veteran injured his right ankle while 
playing basketball in service in March 1977.  On examination, 
his right ankle was observed to be markedly tender with 
slight to moderate swelling.  Radiographs revealed intact 
boney structure.  The medical provider diagnosed the veteran 
with a right ankle sprain, wrapped the ankle, put ice on it, 
and advised the veteran to keep it elevated.  The veteran was 
issued crutches, placed on limited duty profile for 21 days, 
and told to return to the clinic in 48 hours if necessary.  
The remainder of the veteran's SMRs do not reflect a 
continuing right ankle problem.  Following the March 1977 
visit, SMRs are silent for any complaints, diagnosis, or 
treatments for any right ankle disorder.  The August 1980 
separation physical examination contains no diagnosis of a 
right ankle disorder or residuals of a right ankle disorder.

The veteran's SMRs were generated with a view towards 
ascertaining the veteran's then-state of physical fitness, 
and are therefore highly probative.  In sum, they indicate 
that at the time of the veteran's separation from active 
service, he had no continuing right ankle disorder.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision).

Moreover, more recent medical evidence of record documents 
that the veteran has no current right ankle disorder.  On 
physical examination in January 2003, the VA examiner 
observed bilateral dorsiflexion of zero to 20 degrees with 
minimal limitations due to pain and bilateral plantar flexion 
of zero to 45 degrees with minimal limitations due to pain.  
The VA examiner concluded that the veteran's right ankle was 
within normal limits.

Thus, the objective medical evidence of record indicates both 
that the veteran had no residuals, right ankle sprain when he 
left active service in 1980 and that he has no residuals, 
right ankle sprain currently.  Accordingly, the preponderance 
of the evidence is against the claim of service connection 
for the residuals of a right ankle sprain. 

To the extent that the veteran bases his claim on the 
occasional pain he claims he experiences in his right ankle, 
pain alone, without a diagnosed related medical condition, 
does not constitute a disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  

Accordingly, the veteran's claim for entitlement to service 
connection for residuals, right ankle sprain, is denied. 


ORDER

Service connection for residuals of right ankle sprain is 
denied.


REMAND

The veteran is seeking to reopen a claim of service 
connection for back condition (claimed as lumbar strain with 
herniated L4-5) last denied by the RO in October 1997.  In 
Kent v. Nicholson, 20 Vet. App. 1 (2006),  the Court held, in 
part, that VA's duty to notify a veteran seeking to reopen a 
claim included advising the veteran of the evidence and 
information that is necessary to reopen the claim, and VA 
must notify the veteran of the evidence and information that 
is necessary to establish his entitlement to the underlying 
claim for benefit sought by the claimant.  It further held 
that VA must, in the context of a claim to reopen, look at 
the basis for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Although notification letters dated 
June 2002, December 2002, and January 2004 were issued in 
this matter, they did not comply with the Kent ruling.

Accordingly, the issue of whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for lumbar strain with herniated L4-5 must 
be REMANDED.

Regarding the issue of service connection for systolic 
murmur, pulmonary area, the veteran's August 1980 service 
separation physical examination documented a grade I, 
systolic murmur in the pulmonary area, but noted that the 
veteran's heart was normal in size.  An electrocardiogram, 
performed by another doctor, concluded "increased voltage 
pricordial leads," otherwise within normal limits.  The 
original electrocardiogram is in the SMRs.

Other objective medical evidence of record includes an 
October 1993, VA Holter heart monitor report, which indicated 
a normal heart, and a January 2003 VA general medical 
examination, which found, among other things, no audible 
heart murmur and made no conclusion as to whether the veteran 
currently has a heart condition.  The January 2003 VA 
examination was performed without access to the case file and 
SMRs.

The Board finds that the issue of service connection for 
systolic murmur, pulmonary area, must be REMANDED so all the 
pertinent evidence may be reviewed by the RO/AMC and 
reconciled, if possible.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will advise the veteran of 
what evidence would substantiate his 
claim to reopen service connection for 
lumbar strain with herniated L4-5, last 
denied in October 1997, in accordance 
with the Kent ruling.  In doing so, the 
RO/AMC will comply with any directives of 
the Veterans Benefits Administration and 
advise the veteran of the element or 
elements required to establish service 
connection that were found insufficient 
in previous denials.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 
2002).

2.  The RO/AMC should take such 
additional development action as it deems 
proper with respect to the claim of 
service connection for lumbar strain with 
herniated L4-5, including the conduct of 
any appropriate VA examinations if new 
and material evidence is found, and if 
otherwise necessary, and follow any 
applicable regulations and directives 
related to notification and duty to 
assist requirements.  Following such 
development, the RO should review and 
readjudicate the claim.  See 38 C.F.R. 
§ 4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claim, the 
RO/AMC shall issue the veteran a 
Supplemental Statement of the Case 
("SSOC"). 

3.  Regarding the claim for service 
connection for systolic murmur, pulmonary 
area, the RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for a heart 
condition that is not evidenced by the 
current record.  The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 

4.  Following any additional development 
of the claim deeded appropriate by the 
RO/AMC, the RO/AMC will identify a 
qualified medical examiner to review the 
veteran's case file and determine whether 
the findings from the August 1980 service 
separation physical examination and 
electrocardiogram report can be 
reconciled with the findings from the 
October 1993 VA Holter monitoring report 
and the January 2003 VA general medical 
examination.  If the examiner is unable 
to comment without resort to speculation, 
he or she should so state.  The veteran's 
claim folder, medical records, and a copy 
of this remand must be reviewed by the 
examiner, and the examiner must 
acknowledge this receipt and review in 
any report generated as a result of this 
remand. 

5.  Following issuance of the examiner's 
report, the RO/AMC should readjudicate 
the claim for service connection for 
systolic murmur, pulmonary area, and 
provide the veteran and his 
representative with an SSOC regarding the 
claim.  The SSOC should address all 
aspects of the claim and compliance with 
VA's duty to notify and assist.  

6.  Thereafter, the case should be 
returned to the Board, if in order.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


